Affirmed and Memorandum Opinion filed June 27, 2013.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-12-00895-CR

                       JOE ANTHONY MARTINEZ, Appellant

                                                V.
                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 338th District Court
                               Harris County, Texas
                           Trial Court Cause No. 765967

                 MEMORANDUM                               OPINION
       On May 9, 2012, the trial court signed an order denying appellant’s motion
for post-conviction DNA testing pursuant to Chapter 64 of the Texas Code of
Criminal Procedure. Appellant filed a timely notice of appeal.1


1
   Appellant provided documentation showing that he delivered his notice of appeal to prison
officials for mailing on June 4, 2012. Therefore, his notice of appeal is deemed timely. See
Campbell v. State, 320 S.W .3d 338, 342 (Tex. Crim. App. 2010) (citing Houston v. Lack, 487
U.S.266, 275, 208 S. Ct. 2379 (1988), and stating that prisoner-mailbox rule provides that a pro
se prisoner is deemed to have filed his properly addressed notice of appeal when it is delivered to
the appropriate prison authorities for forwarding to the clerk of the convicting court).
      Appellant’s appointed counsel filed a brief in which she concludes that the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant has filed a pro se
response.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree that the appeal is wholly frivolous and without merit. Further,
we find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s order denying DNA testing is affirmed.



                                  PER CURIAM



Panel consists of Justices Brown, Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2